     Case 4:20-cv-00277-P Document 29 Filed 12/01/20        Page 1 of 1 PageID 188



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

TARON JACQUETT,                           §
                                          §
        Plaintiff,                        §
                                          §
v.                                        §    Civil Action No. 4:20-cv-00277-P-BP
                                          §
AMERICAN AIRLINES AMR,                    §
                                          §
        Defendant.                        §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

        Accordingly, American Airlines AMR’s (“American”) Motion to Dismiss (ECF No.

17) is GRANTED. Therefore, Taron Jacquett’s FMLA claims against American are

DISMISSED with PREJUDICE. Finally, Jacquett’s remaining claims are DISMISSED

without PREJUDICE.

        SO ORDERED on this 1st day of December, 2020.




                             Mark T. Pittman
                             UNITED STATES DISTRICT JUDGE
